FILED
                            NOT FOR PUBLICATION                             DEC 11 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

JAIME MEDRANO and MARIBEL                        No. 11-55412
MEDRANO, husband and wife,
                                                 D.C. No. 2:10-cv-07285-JHN-PLA
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

FLAGSTAR BANK, FSB, a Federal
Savings Bank; EXODUS FINANCIAL
CORPORATION, a Nevada corporation
formerly known as Doe 1; JANE
FOWLER KELLEHER, formerly known
as Doe 2; STRATHAM MONTECITO
WEST, a California corporation;
STRATEGIC SALES AND
MARKETING GROUP, a California
corporation; JANIS KIM RANDAZZO,
individually and responsible managing
officer of Strategic Sales and Marketing
Group; FERNANDO CORDERO,
individually and responsible managing
officer of Exodus Financial Corporation;
DORA SENAIDA CORDERO,

              Defendants - Appellees,
  and

PROTOFUND MORTGAGE
CORPORATION, a California


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
corporation,

               Defendant.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                      Argued and Submitted November 6, 2012
                               Pasadena, California

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

      Plaintiffs Jaime and Maribel Medrano appeal the district court’s orders

dismissing their claims against Defendants Flagstar Bank, FSB; Exodus Financial

Corporation; Jane Fowler Kelleher; Stratham Montecito West; Strategic Sales and

Marketing Group; Janis Kim Randazzo; Fernando Cordero; and Dora Senaida

Cordero. On appeal, Plaintiffs challenge the dismissal of their federal claim under

12 U.S.C. § 2607 and their state-law claim for reformation and declaratory relief

regarding Maribel’s alleged community-property interest.1 Reviewing de novo,

Colony Cove Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011), we

affirm.




      1
        Plaintiffs also challenge the district court’s dismissal of their claim against
Defendant Flagstar under 12 U.S.C. § 2605. We address that claim in an opinion
filed on this date.

                                           2
      1. The district court correctly dismissed Plaintiffs’ § 2607 claim because

there is no allegation that any defendant received kickbacks or unearned fees.

Non-disclosure of the assignment of an interest in a promissory note is not a

kickback or unearned fee, and the asserted section of the Real Estate Settlement

Procedures Act does not provide a remedy for non-disclosure. 12 U.S.C. §

2607(a)–(c). Because Plaintiffs’ claim fails on the merits, we need not reach the

question of its timeliness.

      2. The district court properly dismissed the state-law claim that Maribel

held a community-property interest in the residence. All relevant documents show

that Jaime owned the house as separate property. In the absence of a plausible

allegation that Maribel did not acquiesce in this result, those documents control.

See Lucas v. Lucas (In re Marriage of Lucas), 614 P.2d 285, 288 (Cal. 1980)

("[T]he affirmative act of specifying a form of ownership in the conveyance of title

. . . removes such property from the more general [community property]

presumption."); Brooks v. Robinson (In re Marriage of Brooks), 86 Cal. Rptr. 3d

624, 631 (Ct. App. 2008) ("[T]he description in a deed as to how title is held is

presumed to reflect the actual ownership interests in the property.").

      AFFIRMED.




                                          3